Citation Nr: 1132472	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-45 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether the Veteran filed a timely notice of disagreement (NOD) of a July 2006 denial of entitlement to service connection for mixed anxiety and depressed mood disorder.

2.  Entitlement to service connection for mixed anxiety and depressed mood disorder.


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that the Veteran had not filed a timely notice of disagreement with respect to claim of entitlement to service connection for mixed anxiety and depressed mood disorder denied in the July 2006 rating decision from the same RO.

The Veteran was scheduled to appear at the RO to have a videoconference hearing before a Veterans Law Judge.  However, the Veteran failed to appear for his hearing, and has not since requested a new hearing.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010). 

The July 2006 rating decision also denied the Veteran entitlement to special monthly pension.  The Veteran has not contended that he disagreed with that decision, nor does the evidence of record indicate such.  Accordingly, that issue is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

As will be discussed in detail below, in a December 2006 statement, the Veteran expressed his disagreement with the July 2006 rating decision denying his claim of entitlement to service connection for mixed anxiety and depressed mood disorder.  A statement of the case (SOC) pertaining to that issue has yet to be issued by the RO.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.

The issue of entitlement to service connection for mixed anxiety and depressed mood disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied a claim of entitlement to service connection for mixed anxiety and depressed mood disorder in a July 2006 rating decision, of which the Veteran was notified in a letter dated August 1, 2006.

2.  The Veteran filed a notice of disagreement to the July 2006 rating decision within one year from the August 1, 2006 letter informing him of the denial of his service connection claim for mixed anxiety and depressed mood disorder.  


CONCLUSION OF LAW

A notice of disagreement to the rating decision of July 2006, denying the claim for service connection for mixed anxiety and depressed mood disorder, was timely filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.34, 20.101(c), 20.200, 20.201, 20.302(a), 20.305 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran ultimately seeks entitlement to service connection for mixed anxiety and depressed mood disorder.  However, as has been described in the Introduction, the issue now before the Board involves the timeliness of the filing of a NOD as to that underlying issue.

In the interest of clarity, the Board will first discuss certain preliminary matters. The Board will then render its decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

The VCAA is generally applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet final as of that date.  However, for reasons expressed immediately below, the Board finds that the VCAA is not applicable herein.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim].

The facts regarding this claim regarding the filing of a timely NOD are not in substantial dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Application of pertinent provisions of the law and regulations will determine the outcome, and no amount of additional evidentiary development would change the result of this case; therefore no VCAA notice is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"].

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been provided ample opportunity to present evidence and argument in support of his claim.  He failed to appear for his scheduled videoconference hearing.

Accordingly, the Board will proceed to a decision as to the issue on appeal.

Analysis

Appellate review of a RO decision is initiated by the filing of a timely notice of disagreement and completed by a substantive appeal after a statement of the case is furnished.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).

A NOD must be in writing and filed by the appellant or a representative within one year from the date of mailing of notice of the result of initial review or determination.  See 38 U.S.C.A. § 7105(b)(1),(2) (West 2002); 38 C.F.R. § 20.302(a) (2010).  If a NOD is not filed within the one year time period, the RO decision becomes final.  See 38 U.S.C.A. § 7105(c) (West 2002).

A NOD is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the NOD must be in terms which can be reasonably construed as disagreement with the determination and a desire for appellate review.  If the agency of original jurisdiction gave notice of adjudicative determinations on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to one of the disabilities, the NOD must make that clear.  See 38 C.F.R. § 20.201 (2010).

Perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme which requires the filing of both a NOD and a formal appeal.  See 38 U.S.C.A. § 7105 (West 2002); see also Roy v. Brown, 5 Vet. App. 554 (1993).

If there is a failure to comply with the above-cited law and regulations governing appellate procedure, it is incumbent on the Board to reject the application for review on appeal.  See 38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002); see also Marsh v. West, 11 Vet. App. 468, 470-72 (1998) [Board has the jurisdiction - indeed, the obligation - to assess its jurisdiction].

As noted by the United States Court of Appeals for the Federal Circuit, "it is well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, that a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).

In September 2005, the Veteran submitted a claim for entitlement to service connection for depression.  In a July 2006 rating decision, the RO denied service connection for the claimed disability and notified the Veteran of this rating decision in a letter dated August 1, 2006.  The cover letter of this rating decision expressly stated that an appeal must be filed within a one-year period from the date of the letter.  Furthermore, a VA Form 4107 explaining the Veteran's rights to appeal the decision was enclosed in the letter.

The Veteran contends that a statement received by VA on December 26, 2006 constitutes a notice of disagreement with the July 2006 rating decision.  The Board observes that filing of this statement was well within the one year time limit imposed for such claims by 38 C.F.R. § 20.302 (2010).  In the December 2006 statement, the Veteran indicates that there "has been an error in the handling" of his case, and subsequently discussed in-service as well as post-service treatment for disabilities that he is not service-connected for, including shaking, nervousness, depression, and impaired vision.  There is no other correspondence from the Veteran in his claims folder dated within one year from August 1, 2006 which he contends constitutes a notice of disagreement.  

VA's statutory duty to assist means that VA must liberally read all documents submitted to include all issues presented.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  The Board finds that the Veteran's December 26, 2006 statement constitutes a timely notice of disagreement.  See 38 C.F.R. §§ 20.201, 20.302 (2010).  Although the Veteran stated that there was an error in the handling of his case, and did not specifically indicate a disagreement with the July 2006 denial of his claim, he is not held to any standard of legal exactitude.  It is clear that his intent was to disagree with the denial of his claim of service connection for mixed anxiety and depressed mood disorder.

In short, the agency of original jurisdiction was remiss in not identifying the Veteran's timely filed NOD and further adjudicating his original service connection claim by issuing a statement of the case (SOC).

[The Board notes in passing that prior to the July 2006 rating decision, the Veteran informed the RO that he changed addresses due to him being separated from his wife.  See a VA Form 119 Report of Contact from the RO dated July 27, 2006.  A review of the August 1, 2006 letter informing the Veteran of the July 2006 denial of his claim and of his right to appeal shows that the letter was not mailed to his updated address, but rather his former address where his wife resided at the time.  In any event, the error is nonprejudicial; as discussed above, the Board finds that the Veteran filed a timely notice of disagreement to the July 2006 rating decision denying his claim of entitlement to service connection for mixed anxiety and depressed mood disorder.  Any misinformation contained in the August 1, 2006 letter from the RO did not prejudice the Veteran.]

The Board is prohibited from proceeding to a decision on the merits of this case until an SOC is issued, followed by the timely submission of a substantive appeal (VA Form 9).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010). The Board intimates no conclusion, legal or factual, as to the underlying service connection claim.  This issue will be addressed further in the Remand section below.




ORDER

The July 2006 rating decision that denied entitlement to service connection for mixed anxiety and depressed mood disorder was timely appealed, and the appeal as to this issue is granted.


REMAND

As was described above, in July 2006 the RO denied the Veteran's claim of entitlement to service connection for mixed anxiety and depressed mood disorder.  The Veteran has since expressed disagreement with that decision.  See the Veteran's statement dated December 2006.

In Manlincon, supra, the Court held that where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued.  Thus, the agency of original jurisdiction must issue a SOC as to the Veteran's claim of entitlement to service connection for mixed anxiety and depressed mood disorder.

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC pertaining to the issue of entitlement to service connection for mixed anxiety and depressed mood disorder.  In connection therewith, the Veteran and his attorney should be provided with appropriate notice of his appellate rights.
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


